Although a claim that a plea of guilty was not voluntary survives a waiver of appeal (see People v Seaberg, 74 NY2d 1, 10 [1989]), the defendant’s contention that his plea was not voluntary is unpreserved for appellate review because he did not move to vacate his plea or otherwise raise this issue before the County Court (see People v Perez, 51 AD3d 1043 [2008]). In any *764event, a plea of guilty will be upheld as valid if it was entered voluntarily, knowingly, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662, 666 [1988]; People v Harris, 61 NY2d 9, 17 [1983]). Here, the defendant’s plea of guilty was entered voluntarily, knowingly, and intelligently. Skelos, J.P., Chambers, Sgroi and Hinds-Radix, JJ., concur.